Name: Commission Regulation (EC) No 2407/98 of 6 November 1998 establishing the allocation of export licences for cheeses to be exported in 1999 to the United States of America under certain quotas resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  international trade;  America;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31998R2407Commission Regulation (EC) No 2407/98 of 6 November 1998 establishing the allocation of export licences for cheeses to be exported in 1999 to the United States of America under certain quotas resulting from the GATT Agreements Official Journal L 298 , 07/11/1998 P. 0016 - 0018COMMISSION REGULATION (EC) No 2407/98 of 6 November 1998 establishing the allocation of export licences for cheeses to be exported in 1999 to the United States of America under certain quotas resulting from the GATT AgreementsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (1), as last amended by Regulation (EC) No 2184/98 (2), and in particular Article 9a(3) thereof,Whereas Commission Regulation (EC) No 2185/98 (3) opens the procedure for the allocation of export licences for cheese to be exported in 1999 to the United States of America under certain quotas resulting from the GATT Agreements;Whereas, in the case of applications for provisional licences lodged pursuant to Regulation (EC) No 2185/98 relating to quantities of products in each product group greater than those available, the allocation of licences may take into account the quantity of the same products exported to the United States of America by the applicant in the past and preference may be given to applicants whose designated importers are subsidiaries; whereas licences should be allocated to applicants who exported the cheeses in question to the United States of America in at least one of the preceding three years; whereas a preference should be accorded to those applicants whose designated importers are subsidiaries by fixing higher allocation coefficients for such applicants; whereas all other applications should be rejected;Whereas the regime does not foresee the possibility for an operator to renounce the delivery of a certificate in cases where the quantity resulting from the application of the allocation coefficients is very small; whereas experience has shown that there is a risk of an operator in such circumstances being unable to fulfil his obligation to export with the consequent loss of the security; whereas it is therefore appropriate to ensure the allocation of a minimum quantity;Whereas in the case of products groups for which the applications lodged are for quantities less than those available, it is appropriate to provide for the allocation of the remaining quantities to the applicants in proportion to the quantities applied for; whereas the allocation of such further quantities should be conditional upon the interested operator making a request and lodging a security,HAS ADOPTED THIS REGULATION:Article 1 1. Applications for provisional export licences lodged pursuant to Regulation (EC) No 2185/98 in respect of the product groups and quotas identified by 16-Tokyo, 16-Uruguay, 17-, 20-, 21- and 25-Tokyo and 25-Uruguay in column 3 of the Annex hereto:- by applicants which show an export to the United States of America of the products in question during at least one of the preceding three years and whose designated importers are subsidiaries shall be accepted:(a) for the quantity applied for per product code of the export refund nomenclature not exceeding that indicated in column 5 of the Annex; and(b) for the quantity applied for per product code of the export refund nomenclature exceeding that indicated in column 5 in so far as the allocation coefficients indicated in column 6 of the Annex allow,- by applicants other than those provided for under the first indent which show an export to the United States of America of the products in question during at least one of the preceding three years shall be accepted:(a) for the quantity applied for per product code of the export refund nomenclature not exceeding that indicated in column 7 of the Annex; and(b) for the quantity applied for per product code of the export refund nomenclature exceeding that indicated in column 7 in so far as the allocation coefficients indicated in column 8 of the Annex allow,- by applicants other than those provided for under the first and second indents above shall be rejected.2. Applications for provisional export licences lodged pursuant to Regulation (EC) No 2185/98 in respect of the product groups and quotas identified by 18- and 22-Tokyo and 22-Uruguay in column 3 of the Annex hereto shall be accepted for the quantities requested. On the further application of the trader within 15 working days of the entry into force of this Regulation and subject to the lodging of the security applicable, provisional export licences may be issued for further quantities in so far as the coefficients in column 9 of the Annex allow.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 144, 28. 6. 1995, p. 22.(2) OJ L 275, 10. 10. 1998, p. 21.(3) OJ L 275, 10. 10. 1998, p. 23.ANNEX >TABLE>